Citation Nr: 1204936	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  02-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel





INTRODUCTION

The Veteran had honorable active service from April 1977 to May 3, 1987.  He had additional active service from May 4, 1987, to June 28, 1991, from which he received an other than honorable discharge.  The RO has determined that the character of that discharge precludes entitlement to benefits based on that period of service.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was remanded for additional development in November 2006, May 2008, and June 2010.  

In June 2010 the Board remanded the character of discharge issue for issuance of a Statement of the Case (SOC).  Following the RO's issuance of a SOC, the Veteran did not file a substantive appeal.  Thus, the RO's determination that the other than honorable discharge constituted a bar to the Veteran's entitlement to all VA benefits based on his period of active service from May 4, 1987, to June 28, 1991, is not before the Board.  

It appears as though the Veteran's representative raised an issue in the January 2012 Written Brief Presentation.  The representative contends that the Veteran has hypertension secondarily related to posttraumatic stress disorder (PTSD).  The Board refers this to the RO for any appropriate action.  


FINDING OF FACT

The Veteran's low back disability is attributable to a period of service for which the character of discharge bars entitlement to all VA compensation benefits.  



CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by a period of honorable active service, and the incurrence or aggravation of arthritis of the low back during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the Veteran was not provided complete notice with respect to his service connection claim until March 2006 after the initial adjudication of the claim, the Board finds that there is no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Board notes that an incomplete copy of the Veteran's service treatment records (STRs) is on file.  However, as noted in multiple remands, the Veteran was made aware that his complete STRs were unavailable for review because they could not be located.  Therefore, the Board finds that the Veteran was adequately informed that his STRs were unavailable for review and that he did not provide any copies he might have in his possession.  It is also clear that further efforts to obtain additional STRs would be futile.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Board recognizes that the RO attempted to obtain any Social Security Administration (SSA) records relating to the Veteran in March 2010.  It appears that SSA did not respond to this request.  The Board finds, however, that there is no mention in the claims file that the Veteran is in receipt of SSA benefits or has sought them.  Thus, VA has no obligation to attempt to retrieve records that the Veteran has not identified and for which there is no reason to believe that they exist .  

The Veteran has been afforded appropriate VA examinations, most recently in April 2009, with an addendum opinion dated in July 2009.  The Board finds that the examinations are adequate.  The opinions were provided by qualified medical professionals and were predicated on an examination of the Veteran and a review of the claims folder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  Neither the Veteran nor his representative has argued otherwise.

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran contends that he injured his low back in 1980 (during an honorable period of active duty).  As noted above, the Veteran's STRs from April 19, 1977, to May 3, 1987 are unavailable for review.  The Board notes at this juncture that it has a heightened duty to provide its reasons and bases in rendering a decision when a veteran's service treatment records have been lost or destroyed.  See Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) ("In cases where . . . the appellant's [STRs] have been lost or destroyed, the Board's obligation to provide well-reasoned findings and conclusions, to evaluate and discuss all of the evidence that may be favorable to the appellant, and to provide an adequate statement of the reasons or bases for its rejection of such evidence is . . . heightened"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (noting that "when [STRs] are presumed destroyed, 'the BVA's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.'  This rule has become well entrenched in the Court's caselaw") (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The available STRs reflect treatment for low back complaints in the early-1990s.  During an April 1990 periodic physical examination, the Veteran was found to have a normal spine examination, and it was silent as to any prior problems related to his back.  In a record dated in June 1990, the Veteran reported back pain while road marching the night before.  He reported stepping on an embankment and falling on his back.  The Veteran denied any direct trauma, but advised that he hurt from his right shoulder blade down to his belt line.  There was some speculation as to whether the Veteran had just a lumbar strain or a lumbar strain with an old facet fracture.  The Veteran was given an x-ray, and in a report dated two days later, the radiologist found no evidence of fracture, dislocation, discogenic disease, or other significant abnormality in the Veteran's lumbosacral spine.  In a follow-up appointment, there were no abnormalities in the back, and the Veteran merely reported that his back hurts when bending.  The initial assessment was back sprain or broken back, and the final assessment was back sprain with tenderness.  During this June 1990 treatment for back pain, the Veteran did not mention any history of a prior back injury or disorder.  In addition, there is no x-ray evidence that the Veteran had a fracture of the back as he contends.  

Following service, the Veteran first sought VA outpatient treatment for back problems in 2000.  A February 2000 x-ray of the spine revealed some facetal sclerosis suggestive of facetal arthritis at L4-5 and L5-S1.  A September 2000 MRI of the spine was unremarkable, and there was no evidence of neural foraminal or canal stenosis.  There were, however, signs of some mild facet disease at L4-5 and L5-S1 levels.  VA outpatient treatment records merely note the Veteran's report of a 1990 in-service injury to spine, and is completely silent as to any report made by the Veteran regarding a 1980 back injury.  

In April 2001, the Veteran was afforded a VA examination of the spine.  He reported breaking his back while serving in Germany in 1980.  He stated that he slipped on ice while running and carrying a heavy radio on his back.  He fell backwards, and the radio dug into his back upon impact.  The Veteran recalled seeking medical evaluation at that time, and he was diagnosed as having a muscle bruise and strain.  He did not have any x-rays done at that time.  At the time of the examination, he endorsed stiffness in the back each morning, and the pain had progressively worsened over the last year.  The examiner noted a February 2011 x-ray showing some L4-5 and L5-S1 facet sclerosis, but without any evidence of fracture, dislocation, or subluxation.  The examiner indicated that this sclerosis "may" represent a healed old fracture, but without a report or x-rays around the time of the injury, the examiner could not comment further.  In addition, the examiner noted that the Veteran had a September 2000 MRI of the spine, and there was no evidence of neural foraminal narrowing or any canal stenosis shown.  Ultimately, the examiner diagnosed the Veteran as having chronic low back pain that was likely myofascial in nature.  The examiner provided no opinion as to whether this was related to the Veteran's service.  

Pursuant to the Board's May 2008 remand, the Veteran underwent a VA examination of the spine in April 2009.  The examiner reviewed the Veteran's claims file and noted the Veteran's reported history related to his low back disorder.  It was noted that the Veteran first sought post-service treatment for back pain in 2000.  He reported moderate to severe, daily back pain with radiation.  There was no notation of the Veteran's alleged 1980 injury or fracture to the back.  Following physical examination and diagnostic studies, the Veteran was diagnosed as having lumbar strain with neurogenic claudication, and degenerative joint disease of L5-S1 with grade I anterolisthesis.  The examiner opined that the Veteran's current back disability was related to his 1990 treatment for back problems.  He noted that at the time there was some suspicion that the Veteran had an old facet fracture, but final reports found no evidence of a fracture.  Post-service diagnostic studies were also devoid of any findings of such a back fracture.  The examiner ultimately opined that the Veteran's current lumbar strain with neurogenic claudication is directly related to the fall he sustained in June 1990.  

The RO sent the Veteran's claims file to another examiner to provide an opinion as to whether his current back disability was caused by the Veteran's alleged fall in 1980.  The examiner reviewed the Veteran's entire claims file, including in-service and post-service treatment records.  The examiner stated that she would have to resort to speculation to opine that the Veteran's alleged 1980 fall caused his current low back problems.  In so stating, she pointed to the fact that the Veteran had a normal spine examination in April 1990, he had a back injury in June 1990, and had no evidence of fracture, dislocation, discogenic disease, or other significant abnormality found.  In addition, she noted that post-service imaging showed abnormalities at L4-5 and L5-S1, and his STRs are devoid of any finding of lumbosacral spine disease at L4-S1 level.  

Upon careful review of the evidence of record, the Board finds that the Veteran's current low back disorder is not related to an event, injury, or disease that occurred during an honorable period of service.  In other words, the Board finds that the Veteran's current low back disorder is related to a fall incurred in June 1990-during a period of service for which VA has found the Veteran ineligible for VA benefits.  In addition, there is no indication that any degenerative changes became manifest to any degree during the first year after discharge from honorable service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted. 

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence of record in the form of the Veteran's correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, he is competent to assert he has had back pain since he injured his lumbar spine during his honorable period of service, and the Board does not doubt the sincerity in his belief that his current back disability was caused by a back injury during an honorable period of service.  He is not, however competent to assert that his current back disability is related to an alleged 1980 incident.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The Board finds that there is no competent evidence of record showing a lumbar spine that has been related to the honorable period of service (April 19, 1977, to May 3, 1987).  The diagnosed disability of the lumbar spine has been affirmatively found only to be related to the June 1990 in-service injury as described by the Veteran and documented in the STRs.  The VA examiner's opinion in April 2009 is essentially uncontroverted medical opinion evidence against the claim.  It is supported by a clear rationale and reference to the established facts.  The examiner accepts the Veteran's account of his in-service injury in 1990 as a premise.  The Board finds this medical opinion to be competent probative evidence against the claim. 

While the Veteran is competent to state he injured his back in 1980, his lay statements are found to be not credible as to the existence of a 1980 back injury that continued to the present.  The record shows that the Veteran reported an injury to the back in 1980 only during his April 2001 VA examination.  He did not report this injury in the course of in-service treatment in June 1990 or during VA outpatient treatment for his back, nor did he report the alleged 1980 injury during the April 2009 VA examination.  In addition, the Veteran did not seek treatment for his back disability following service until 2000.  This evidence persuades the Board that there was no continuity of symptomatology from the time of the alleged 1980 injury to the June 1990 injury.  Moreover, the Veteran has consistently contended that he had a broken back, and the evidence of record contradicts this statement, and the Veteran is not competent to so report.  

Additionally, the July 2009 examiner stated that she could not opine as to whether the Veteran's current back disability was related to his alleged 1980 fall without resort to "mere speculation."  The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record; see Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case it is clear that the examiner considered all available evidence, including the Veteran's own account, so the criteria of Jones are met.

The April 2009 VA examination is afforded considerable weight in the determination that the Veteran's current lumbar spine disability is not related to his claimed 1980 in-service injury.  It was based on a full review of the Veteran's claims files.  In the examination report, the physician summarized the Veteran's relevant in-service and post-service medical history, and when viewed in context, the physician's opinion is accompanied by a sufficient explanation.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position); Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  The Board finds this opinion to be highly credible and probative of the issue of nexus.  

In this case, the only competent opinion of record links the Veteran's current back disability to his 1990 injury, which occurred during a period of service that bars entitlement to VA benefits.  Accordingly, based on the evidence and analysis above, the Board finds the criteria for service connection for a low back disorder are not met; the claim must therefore be denied. 

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 



ORDER

Service connection for a low back disability is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


